Case 2:20-cv-11148-MCS-MAA Document 46 Filed 07/02/21 Page 1 of 2 Page ID #:330




    1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
       Tigran Guledjian (Bar No. 207613)
    2  tigranguledjian@quinnemanuel.com
        Richard H. Doss (Bar No. 204078)
    3  richarddoss@quinnemanuel.com
      865 South Figueroa Street, 10th Floor
    4 Los Angeles, California 90017-2543
      Telephone: (213) 443-3000
    5 Facsimile: (213) 443-3100

    6 Attorneys for Plaintiffs Seiko Epson
        Corporation,
    7 Epson America, Inc., and Epson Portland
        Inc.
    8

    9
                                UNITED STATES DISTRICT COURT
   10
               CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   11

   12
        SEIKO EPSON CORPORATION,                CASE NO. 2:20-cv-11148-MCS-MAA
   13 a Japan corporation; EPSON                ________________
        AMERICA, INC., a California
   14 corporation; and EPSON PORTLAND           JOINT REPORT AND NOTICE OF
        INC., an Oregon corporation,,           SETTLEMENT
   15
                       Plaintiffs,
   16                                           Scheduling Conference
               vs.
   17                                           Date: July 19, 2021
      AUDOORMATICS USA, INC., a                 Time: 10:00 AM
   18 California corporation; LEE'S             Judge: Honorable Mark C. Scarsi
      COLLECTION, INC., a California            Courtroom: 7C, First Street Courthouse
   19 corporation; SHER LI, an individual,      350 W. 1st St, 7th Floor, Los Angeles,
      IVY CHEN, an individual; and RI           CA 90012
   20 HUA LI, an individual,

   21                  Defendants.
   22

   23

   24

   25

   26

   27

   28

                                                               Case No. 2:20-cv-11148-MCS-MAA
                                                    JOINT REPORT AND NOTICE OF SETTLEMENT
Case 2:20-cv-11148-MCS-MAA Document 46 Filed 07/02/21 Page 2 of 2 Page ID #:331




    1         Pursuant to Federal Rule of Civil Procedure 16(b), 26(f), L.R. 26-1, and this
    2 Court’s May 15, 2021 Order Setting Scheduling Conference (Dkt. 41), Plaintiffs Seiko

    3 Epson Corporation, Epson America, Inc., and Epson Portland Inc. (collectively,

    4 "Epson"), and Defendants Audoormatics USA, Inc., Lee's Collection, Inc., Sher Li, Ivy

    5 Chen, and Ri Hua Li (collectively "Defendants"), by and through their respective

    6 counsel, submit this Joint Report to inform the Court that the Parties have reached a

    7 settlement of their disputes in this case.

    8         The Parties expect to file, by July 8, 2021, a Stipulated Final [Proposed] Consent
    9 Judgment and Permanent Injunction as to:           Audoormatics USA, Inc. and Lee’s
   10 Collection, Inc., and Notice of Dismissal of Sher Li, Ivey Chen, and Ri Hua Li pursuant

   11 to FRCP 41(a)(1)(A)(i).

   12                                        Respectfully submitted,
   13

   14 Dated: July 2, 2021

   15 QUINN EMANUEL URQUHART &                     LEECH TISHMAN FUSCALDO &
   16
        SULLIVAN, LLP                              LAMPL

   17 By: /s/ Tigran Guledjian                     By: /s/ Douglas Morseburg
   18 Tigran Guledjian                             Douglass H. Morseburg
        California Bar No. 207613                  California Bar No. 126205
   19   tigranguledjian@quinnemanuel.com           dmorseburg@LeechTishman.com
        Richard H. Doss                            Esther J. Choe
   20   California Bar No. 204078                  California Bar No. 321667
        richarddoss@quinnemanuel.com               echoe@LeechTishman.com
   21   865 South Figueroa Street, 10th Floor      200 Los Robles Avenue, Suite 300
        Los Angeles, CA 90017                      Pasadena, CA 91101
   22   Telephone: (213) 443-3000                  Telephone: (626) 796-4000

   23 Attorneys for Plaintiffs Seiko Epson  Attorneys for Defendants Audoormatics
                                            USA, Inc., Lee’s Collection, Inc., Sher Li,
      Corporation, Epson America, Inc., and Ivey
   24 Epson Portland Inc.                        Chen, and Ri Hua Li

   25

   26

   27

   28

                                                   -2-              Case No. 2:20-cv-11148-MCS-MAA
                                                         JOINT REPORT AND NOTICE OF SETTLEMENT
